 WALT DISNEY WORLD CO.421Walt DisneyWorld Co.andLocal855, InternationalAlliance of Theatrical Stage Employees and MotionPicture Machine Operators of the United States andCanada,AFL-CIO,Petitioner.Cases12-RC-4527 and 12-RC-4531December 9, 1974DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOUponseparate petitions duly filed under Section 9(c)of theNational Labor RelationsAct, asamended, aconsolidated hearing was held before Hearing OfficerMary Lee Mederof theNational Labor RelationsBoard.Following the close of the hearing,the RegionalDirector for Region 12 transferred these cases to theBoard for decision.Thereafter,the Employer filed abrief withthe Board.Pursuant to the provisions of Section3(b) of theNational Labor RelationsAct, asamended,the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulingsof theHearingOfficer made at the hearing and findsthat theyare freefrom prejudicial error.The rulings are hereby affirmed.Upon theentire record in this case, the Boardfinds:11.The parties stipulated that the Employer is a Dela-ware corporation engaged in the entertainment busi-ness at its Vacation Kingdom complex in OrangeCounty,Florida,and that during the 12 monthspreceding the hearing,the Employer received in excessof $500,000 from its operation of the facility and re-ceived goods and materials valued in excess of $50,000directly from points located outside the State ofFlorida.Accordinglywe find that the Employer is en-gaged in commerce within the meaning of the Act anditwill effectuate the purposesof the Actto assert juris-diction herein.2.We find thatthe Petitioner,which claims to repre-sent certain employeesof theEmployer,is a labor or-ganization as definedin the Act.3. The Employercontends that an existing collective-bargaining contract constitutes a bar to elections in theunits petitioned for herein.The record,however, doesnot support this contention.The recorddiscloses thatthe Employer entered into a recognition agreement onApril 25, 1972, withthe Service Trades Council (Coun-cil).The Councilis comprised of several internationalunions including the International Alliance of Theatri-cal State Employees and Motion Picture Machine Op-IEmployer's request for oral argument is hereby denied, as the recordand the brief adequately present the issues and positions of the parties.erators (IATSE). Local 855, the Petitioner herein, is anaffiliate of IATSE. The recognition agreement prov-ided, in pertinent part, that the Council disclaimedinterest in seeking to represent any employees otherthan the 29 categories of employees set forth therein.The employees whom Petitioner now seeks to representare not included in these 29 categories.A collective-bargaining agreement was then nego-tiated between the Council and the Employer andbecame effective on June 1, 1972,. with an expirationdate of November 1, 1977.2 The contract contained a"recognition" clause and a clause providing that thecontract constituted the complete agreement of the par-ties.The contract did not, however, contain a dis-claimer provision that was contained in the recognitionagreement of April 25, 1972. The Employer contends,however, that it was the clear and continuing under-standing of the parties that the representation dis-claimer was in effect even after the execution of thecontract.In theCessna Aircraftcase,' the Board restated theBriggs Indiand`doctrine as follows:A union which agrees by contract not to representcertain categories of employees during the term ofa collective-bargaining agreement may not duringthat period seek their representation. However,this rule will be applied only where the contractitself contains anexpress promiseon the part of theunion to refrain from seeking representation of theemployees in question or to refrain from acceptingthem into membership; such a promise will not beimplied from a mere unit exclusion, nor will therule be applied on the basis of an alleged under-standing of the parties during contract negotia-tions.Where an international union is a party toa contract containing a provision within the mean-ing of this rule, the rule will be applied to anylocals of the international as well as to the interna-tional itself, and where a local is a party to sucha contract, this rule applies to any other local ofthe same international union.The relevant collective-bargaining contract does notcontain the disclaimer of the recognition agreement.The alleged understanding of the parties is not a substi-tute for anexpressclause in the contract itself disclaim-ing the Union's intent to represent certain employeesduring the contract term.2The agreement also provided for reopening after a little more than yearfrom the effective date, but the reopener provision was limited to certainarticles of the initial agreement. The reopener provision was exercised andanother agreement was entered into on November 1, 1973. The latter agree-ment, however, also stated that the agreement "shall be in full force andeffect from June 1, 1972 to November 1, 1977 ..."; i.e., the same dates asthe original agreement.3The Cessna Aircraft Company,123 NLRB 855, 857 (1959).4Briggs Indiana Corporation,63 NLRB 1270 (1945).215 NLRB No. 89 422DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,we find thatthe 1972contract is not abar to the present petitions.4.No questions affecting commerce exist concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act for thefollowing reasons:In Case12-RC-4527,the Petitioner seeks to repre-sent a unitof theEmployer's printshop employees. TheEmployer contendsthatsuch a unit is not appropriatesince the print shop employeesare part ofthe overallofficeclerical workforceand that the only appropriateunit would consist of all office clerical personnel.The printshop serves as supportfor the overall officeclerical unit by printing or duplicatingvarious forms,logs, and schedules.The printingof formsconstitutesabout 80 percent of the print shop work.All of thework done in this shop is exclusivelyfor the Employerand no commercial work is accepted.The print shopdoes not, however,do all of the printing work for theEmployer-excess work is sent out to commercial printshops. In addition, the printshop does not do any colorprocess work.The printshop is staffed by 11 employees who havethe titles print shop specialist-Jr., printshopspecialist,and print shopspecialist-Sr. The workin the print shopinvolvesbasic duplicating tasks associated with repro-duction and/or platemakingalthough theprint shopspecialist-Sr. category performs advanced duplicatingtasks.The training required to perform this work isgiven on thejob.No priorexperience is required al-thoughsome of theprintshop employees did havesome prior experience when hired.In addition, the re-cord disclosesthat thetraining that is required is mini-mal since themachinery is not of thesophisticatednatureusuallyfound in a commercialprint shop. Themachinery that is used includes a copier,a verticalcamera, a platemaker,two multiliths,an offset duplica-tor, a cutter,a folder,a collator,and a printing press.The printshop is located in a building known as the"Center Building,"a two-storystructure,which is thelocation of all the Employer's central facilities such aspersonnelservices. Locatednearthe printshop are themail room,employeeidentificationcenter,creditunion,Disney University,group insurance and compen-sation,personnel,payroll,cafeteria,and break and re-creationareas.On the otherfloorof the buildingvarious administrative officesare located.Althoughthe recorddoes not reflect a substantial degree of inter-changewith office clerical employees,the record doesreflect an integrated operationin the "Center Build-ing." For example,office clericals from other officessometimes assist in the printshop drilling,punching,binding, or collating,especially when their particularoffices may be having work prepared by the print shop.In addition,a copier locatedin the printshop is almostconstantly used by office clerical personnel from otherareas.Salary in the print shop ranges from$2.80 to $5.35an hour.This falls within the rate range paid to officeclerical employees,who number approximately 825. Inaddition,like office clericals, the print shop employeesdo not punch a clock.Instead,theyfillout a slip ofpaper recording their time.Like office clerical em-ployees the print shop employees work from 8 a.m. to5 p.m. and receive 1 hour for lunch.Finally,the printshop employees have the same holiday,vacation, andother fringe benefits enjoyed by office clerical em-ployees.Based on the above facts,we conclude that the printshop employees do not possess the considerable skillsnecessary to constitute them a craft unit which wouldpossess a community of interest separate from that ofofficeclericals.'Accordingly,we find that theproposed unit of print shop employees is not appropri-ate.In Case 12-RC-4531,the Petitioner also seeks torepresent in a separate unit the Employer's pageanthosts and hostesses.The Employer contends that this unit also is notappropriate and that the pageant hosts and hostessesshould be included in the operations-service unit'which is currently covered by the collective-bargainingagreement it has with the Council.'The pageant hosts and hostesses,hereinafter "char-acters," portray,in costume,various Disney charac-ters and their purpose is to enhance the atmosphere ofthe Walt Disney World complex.This is accomplishedby being seen in the park,posing forpictures, par-ticipating in shows, and sometimes going on trips andappearing with other employees in television commer-cials. The Employer contends that entertainment is thefunction of all the operations-service people, who infact sometimes even interchange with the"characters."In this regard it appears that"characters"have workedon a temporary basis in other parts of the park, al-though overall interchange appears to be minimal.However,the record does clearly show that the generalfunction of the employees is to entertain.Additionally,the "characters"are not the only employees who werecostumes.All employees within the theme park wearcostumes of some sort such as"turn of the century"costumes or, in the tomorrowland section of the com-plex, "futuristic"clothing.5United PacificInsuranceCompany,190 NLRB 218 (1971); J.Wein-garten,Inc.,191 NLRB 149 (1971).6The operation-service unit is not a formal divisionbut ratherconsists ofpersonnel from a number of divisions of the entertainment complex whoseduties include meeting thepublic andguests.It does not,however, includethe pageant host and hostesses.'The refusalof the InternationalUnion of thePetitioner herein to signthisagreement is the subject of another proceeding in Case12-CB-1429. WALT DISNEY WORLD CO.423The "characters,"like the operations-service person-nel, are centrally employed t,trough the Disney em-ployment center.They are processed through the "Dis-ney University"program for training.This consists ofan orientation program for all employees.Supplemen-tal training is then given by each department. In the"character"department this consists of observing other"characters"until it is felt that the individual has seenenough to be put into costume.Thensomeone watchesthe individual's performance while the training contin-ues.There are 62 full-time and regular part-time"characters"who are divided into two categories.One category,host-hostess, requires 6 months to ayear of experience,although the record is not clearas to what type of experience is required.The othercategory,host-hostess,senior,requires 2 years ofexperience as a host-hostess.The "characters" are supervised by the coordinatorof characters,who, in turn,is responsible to the direc-tor of entertainment.The latter also supervises suchemployees as production services and musicians, someof whom are covered by the Council's contract.The salary rate structure for the "characters" over-lays and meshes with labor grade 6 of the Councilcontract covering the operations-service unit.The cur-rentsalaryrangeforthe"characters"is$2.75-$4.35 per hour.After 18 months of employ-ment,however,a "character"would earn $3.40 perhour.The current salary range for labor grade 6 beginsat $2.80 per hour and increases to $3.40 per hour foran individual with 18 months of experience.Thus, thesalary range for the"characters"and for labor grade 6of individuals covered under the Council contract,though not exactly the same,is quite similar for the first18 months of employment.Other conditions of employment are substantiallysimilar for the "characters"and operations-service per-so,,nel.All are hourly paid,receive overtime, and haveidentical fringe benefits.The "characters"use the sameentrance as operations-service unit personnel in enter-ing the park,although they have separate dressingareas because of the bulk of their costumes.All punchclocks in the same place;i.e.,at the main tunnel en-trance at the back of the park where all the timecardsare kept for all employees.They also use cite sametransportation facilities in proceeding from the parkingarea to the entrance.The hours of work for the "char-acters" are basically the same as for operations-serviceunit personnel,although the"characters" work a halfhour on and a half hour off as opposed to the straighthours of the operations-service people and the "charac-ters" have 1 hour for lunch as opposed to a half hourfor the other employees. The slight variations exist totake account of the somewhat greater problem in work-ing with the bulky costumes. The "characters" andoperations-service personnel also share meal facilitiesand break facilities.Finally, we note that in performing their duties the"characters" have contact with operations-service peo-ple. In addition to general contact in the course of theirwork in the theme park, the "characters" also havecontact with stage operators and wardrobe personnel,who are part of the operations-service unit, when theymay go on a trip with the "characters." Also "charac-ters" have contact with other employees not only atwork, but by virtue of extracurricular activities andclubs of the theme park. As stated by one witness inexplaining how operations-service personnel and "char-acters"work side by side, "well on a daily basis theyall come to work, park in the same parking lot, ride onthe bus to work, clock in at the same location in themajority of cases, their wardrobe in located in the samearea.They do have to get garments from the samegeneral wardrobe area, then they walk to work togetherand they work in the same park and associate in thebreak area with the operations service people. Theyparticipate in the same employee activities and so on."The "characters" are not actors; they do not consti-tute a craft. They are essentially unskilled or at bestsemiskilled individualswhose working conditions,benefits, etc. are similar to those of other employeesworking in the Disney World complex. We have beenreferred to no precedents for finding that such em-ployees may constitute a separate appropriate bargain-ing unit.Moreover, they do not constitute a residualunit. The manager of personnel services testified with-out contradiction that there are numerous other em-ployees including tour guides and employees in securityand first aid who are also unrepresented. In view of theforegoing we find that the pageant host and hostessesdo not have a community of interest separate from thatof other employees to justify establishing them as aseparate appropriate unit for bargaining purposes.As we have found that the petitioner's proposedunits are not appropriate, we shall dismiss the petitions.ORDERIt is hereby ordered that the petitions filed herein be,and they herebyare, dismissed.